                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE


LORI VAUGHN,                                      )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )   No. 3:15-CV-228
                                                  )       REEVES/POPLIN
PARKWEST MEDICAL CENTER,                          )
                                                  )
              Defendant.                          )


                            MEMORANDUM AND ORDER

       This matter is before the court on the Report and Recommendation filed by United

States Magistrate Judge, Debra C. Poplin [R. 117]. There have been no timely objections

to the Report and Recommendation, and enough time has passed since the filing of the

Report and Recommendation to treat any objections as having been waived. See 28 U.S.C.

§ 636(b)(1); Fed.R.Civ.P. 72(b).

       After a careful review of this matter, the court is in complete agreement with the

Magistrate Judge’s recommendation that plaintiff’s motions for attorney’s fees and costs

be granted in part and denied in part.

       Accordingly, the Court ACCEPTS IN WHOLE the Report and Recommendation

under 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b). It is ORDERED, for the reasons stated

in the Report and Recommendation, which the Court adopts and incorporates into its ruling

that plaintiff’s motions for attorney’s fees and costs [R. 95,97] are GRANTED in part as

follows: plaintiff is awarded $212,564.25 in attorney’s fees; $3,009.27 in litigation
expenses; and $5,261.66 in prejudgment interest. In all other respects the motions are

DENIED.

      Enter:



                                       ______________________________________
                                       _____
                                           ______
                                                ___________
                                                          ___
                                                            _____
                                                                __________
                                       UNITED
                                       UNITED STATES
                                               STAATESS DISTRICT
                                                        DIS   CT JUDGE
                                                          STRIC




                                          2
